Title: To John Adams from Benjamin Stoddert, 11 August 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Departmt. 11 Aug 1800

Some of the officers of the Boston, have resigned, and others I understand, intend resigning. The Ship will probably be delayed for want of Officers, unless you will please to take the trouble to direct Mr Shaw, to fill up the Commissions & Warrants which I have the honor to enclose, or as many of them as may be necessary, with the names of Gentlemen ready for immediate Service, to fill the several vacancies.
Capt Little will wait upon you with a list of the vacancies—and I have also desired him to lay before you a list of names of such persons, as he thinks best qualified to fill them. If He has any Midshipmen, qualified to be Lieutenants, perhaps it would be better to make the Lts. wanting, out of them, than to take them from Gentlemen who have not yet been in the Service. I think there has not occurred a single instance of the resignation of a Lieutenant, who had first been a Midshipmen. The Able Seamen, & old masters of Vessels, who go as Lieutenants, merely for want of better employment at the time, resign as soon as better employment offers.
I have the honor to be / with the highest respect & esteem / Sir Yr. Most Obed. Servt.,

Ben Stoddert.